—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated May 28, 1997, as granted the plaintiffs motion to amend the complaint to assert additional causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well established that absent prejudice or surprise to the opposing party, leave to amend a pleading is to be freely given upon such terms as are just. In addition, the granting of such leave is committed to the sound discretion of the trial court and must be determined on a case by case basis (see, CPLR *4433025 [b]; Skinner v Scobbo, 221 AD2d 334). Upon our review of the record, we find that the Supreme Court did not improvidently exercise its discretion in allowing the plaintiff to assert additional causes of action, while permitting the defendant to conduct additional discovery. O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.